44 S.W.3d 374 (2001)
Charles C. LEADINGHAM, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2001-SC-000275-KB.
Supreme Court of Kentucky.
May 24, 2001.

OPINION AND ORDER
Movant, Charles C. Leadingham, was admitted to the practice of law in the Commonwealth of Kentucky on October 30, 1987. On November 18, 2000, the Inquiry Commission issued a two-count charge against Movant regarding his representation of a client in her divorce case in the Boyd Circuit Court. Count I alleges that Movant violated SCR 3.130-1.4(a), when he failed to return his client's telephone calls concerning a proposal from opposing counsel on child support and child custody of the client's minor child, and failed to answer a letter that his client wrote on November 3, 1999, requesting the status of her case and for Movant to file a motion in the Boyd Circuit Court. Count *375 II alleges that Movant violated SCR 3.130-1.16(d), when he failed to inform his client that he was no longer representing her in the divorce case, which caused her to file a motion, pro se, in the Boyd Circuit Court to protect her interests.
Movant admits that he failed to adequately communicate with his client and provide her information about the status of her case, as well as failed to respond to the November letter. Movant further admits that he failed to inform his client that he was no longer representing her. Movant now requests this Court to order that he be publically reprimanded for his actions. The Kentucky Bar Association does not object to the motion. Accordingly, Movant's motion is hereby granted.
IT IS THEREFORE ORDERED THAT:
Movant, Charles C. Leadingham, with no objections by the KBA, be and hereby is publically reprimanded after having acknowledged that he engaged in unprofessional and unethical conduct as charged by the Inquiry Commission.
All concur.
ENTERED: May 24, 2001.
     /s/ Joseph E. Lambert
     Chief Justice